I would like first to congratulate His Excellency Mr. Miroslav Lajčák on his election to lead our work in the General Assembly at its seventy-second session. I would also like to thank his Excellency Mr. Peter Thomson for his exceptional service during his recently completed term as President of the General Assembly at its seventy-first session.
At the outset, the people of Palau extend our deepest condolences to those who have had their lives devastated by the recent spate of hurricanes, typhoons, earthquakes and other natural disasters across Asia and the Americas. We must not forget that many do not have the resources necessary to rebuild. The international community must work harder to ensure that they are not abandoned. Such record-breaking storms are a harbinger of worse to come on a hotter planet.
Palau, in the Pacific, has experienced at first hand the impact of climate extremes. For us, those super- storms are akin to ticking time bombs: no one knows when or where the next one will detonate, but we are keenly aware that they can wipe out years of progress in the span of hours.
The President’s clear determination to focus future efforts on conflict prevention, peace, migration and a decent life for all on a sustainable planet is certainly timely and well attuned to the realities of our generation. In fact, his attention to those very different yet related issues demonstrates a clear understanding of the complex times in which we live and the need to connect the dots between the causes and the effects of the interrelated challenges that we face.
In this modern world, we must continue to expand our cooperation at every level — private, public, not- for-profit and political — within the context of a global network that establishes fair and transparent guidelines that prescribe how to act and react to those dynamic topics. The only body that can fill that essential void is the United Nations.
With respect to sustainable development, we recognized, in 2015, through the adoption of the 17 Sustainable Development Goals, that a global rights- based regime was necessary in the context of a global partnership, if we are to successfully eradicate poverty, address universal inequalities and provide economic and social opportunities to all for the peoples of the world.
Through the creation of Sustainable Development Goal 14, we finally recognized that the oceans are a resource that belong to and serve all the peoples of the world and must be protected as such. By coming together and finally agreeing on the Paris Agreement on Climate Change, we established a global commitment to begin the process of reducing greenhouse gases to acceptable levels.
Yet even as we worked hard to respond to that global environmental crisis through joint actions, we have found other issues of security and peace taking the forefront in our international conversation. As the Islamic State in Iraq and the Sham (ISIS) is pushed back from its strongholds in Syria and Iraq, the Democratic People’s Republic of Korea has been firing missiles and detonating atomic and possibly hydrogen bombs, thereby threatening worldwide peace and harmony. At the same time, migrants throughout the world are forced to flee their countries to escape the ever-increasing levels of violence.
Those are issues that must be dealt with globally through strong multinational institutions and partnerships. If those efforts are to be successful within the framework of the United Nations, the United Nations must be strengthened so that all of its members can believe in the fairness and effectiveness of the overall international negotiation and dispute-resolution process. These are the issues that our global focus is centred upon: a decent life for all and a sustainable planet.
I believe that we can all agree that, in terms of peace and security, inclusive sustainable development frequently prevents conflicts and sustains peace. However, peace is not always achievable, and when that is the case, the United Nations must facilitate efforts to respond to aggression and violence. Palau therefore supports all efforts and United Nations resolutions aimed at bringing North Korea to the negotiating table. The threat posed to the innocent people of Guam is a threat to us in Palau and the entire region. Palau also reaffirms its support for international efforts to eradicate terrorist organizations, such as ISIS and Al-Qaida. We must also support the Secretary-General’s efforts to revamp the United Nations architectures and procedures for peace and security development and management as a significant component of the overall reform of the Organization.
The Pacific small island developing States (SIDS) face a unique set of security and development challenges. However, the United Nations presence in the region is quite limited. In shepherding that process, I urge the Secretary-General to recall the guiding principle that was so successful in delivering the 2030 Agenda for Sustainable Development: leave no country behind.
Taking into account the recent actions by North Korea, we must take seriously the long-term need to ban nuclear weapons. A good place to start would be by acceding to the Treaty on the Prohibition of Nuclear Weapons. I must give credit to the leaders of my country, who, more than 30 years ago, recognized the threat of nuclear weapons and banned the use, testing and storage of nuclear weapons in Palau’s Constitution. In their honour, I signed that Treaty yesterday.
If we are to find success in achieving our 17 Sustainable Development Goals (SDGs) of the 2030 Agenda, we are going to have to face the hard reality that the costs are very significant. Success will require all available partnerships and the development of the necessary means of implementation in line with the 2030 Agenda, the Addis Ababa Action Agenda and the SIDS Accelerated Modalities of Action, known as the Samoa Pathway.
In the area of climate change, we must continue to work to achieve the full implementation of the Paris Agreement on Climate Change. I would like to congratulate my colleague from the Pacific His Excellency Prime Minister Frank Bainimarama of Fiji on his imminent ascension to the presidency of the upcoming twenty-third session of the Conference of the Parties to the United Nations Framework Convention on Climate Change. In order to strengthen his efforts, Palau is seeking the appointment of a Special Representative of the Secretary-General for climate and security. The appointment of a Special Representative would significantly aid us in our preparations to confront that multifaceted challenge and would enhance United Nations reform proposals.
My country, although small, is very proud of its commitment to achieving our Global 2030 Agenda. To help protect our oceans, we have established one of the largest protected areas in the world. Within that context, we emphasize our support for a new implementing agreement on the conservation and sustainable use of biodiversity in areas beyond national jurisdiction. We have also supported resolution WCC-2016-Res-050, entitled “Increasing marine protected area coverage for effective marine biodiversity conservation”, adopted by the International Union for Conservation of Nature and Natural Resources in 2016, which promises to work towards designating and effectively setting aside at least 30 per cent of coastal States’ national waters as marine protected areas by 2030. In addition, we have committed to addressing and taking action with regard to marine pollution in all its forms.
At the Pacific Islands Forum Leaders Meeting, Palau also called on other countries to join it in becoming parties to the Agreement on Port State Measures to Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing, an international treaty that will help stop the transfer of illegally caught fish and marine life through our ports. I would like to make the same appeal here today.
In our work to save our oceans, we welcome the appointment of His Excellency Mr. Peter Thomson of Fiji as the first Special Envoy of the Secretary-General for the Oceans, which promises to bring greater attention to one of our most urgent priorities. Palau extends its congratulations to its close friend from Fiji.
Those types of commitment require the strong support of a broad alliance of partners. Fortunately, my country has a long history of strong partnerships. The United States continues to support Palau in its development and movement towards economic independence. We have a shared history and over the decades have become close friends. We recognize the unique relationship that we share. In these difficult times, we support and participate in the efforts of the United States, on behalf of the world community, to combat terrorism, bring closure to the hostilities in Syria and reduce the nuclear threat emanating from North Korea. We also thank the United States for its ongoing support for our efforts to establish our national marine sanctuary. We look forward this year to completing our compact of free association agreement with the United States, which will reflect that close and special relationship. Palau also would like to acknowledge the great friendship that it has with Japan and the very significant economic support that we have received from that country over the years. We continue to express our support for the expansion and reform of the Security Council and Japan’s permanent membership on the Security Council. We wish to express our sincere thanks for the Nippon Foundation’s generous support to enhance partnership and collaboration in our marine surveillance and enforcement efforts. We would also like to recognize the very broad list of partners across the world who make our efforts to achieve a sustainable future possible, including the Republic of China on Taiwan, Australia, New Zealand, Monaco, Italy, the Netherlands, the European Union, private organizations, non-governmental organizations and civil society, among many others.
At the end of the day, our success will depend upon the development and maintenance of genuine and durable partnerships at every level of society. The issues that we face are becoming increasingly severe, dangerous and global in scope. They cannot be dealt with at the national or regional level alone. At no time in the history of my country or, indeed, the history of the world has the need for a strong global partnership of countries, organizations and people, through a single binding assembly of nations been more important. The United Nations has the potential to reconcile our global issues if — and only if — its Members are willing to recognize those issues and take the necessary action to develop and implement appropriate solutions.
My small country — despite its size — is willing to act in concert with the other nations of this great Organization to achieve a better life for our children, grandchildren and all future generations.